DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Information Disclosure Statement
The information disclosure statement filed on 09/06/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.	

                                        Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer (WO 2009/150080 A1, hereinafter “Kroemer”) in view of WEN et al. (EP 0543121 A2, hereinafter “WEN”).

In regards to claim 15, Kroemer an x-ray detector comprising:
a blocking ceramic (10) sandwiched between an x-ray detection device (32) and a cooling mechanism (34). 
However, Kroemer fails to explicitly teach that  


WEN while disclosing a substrate teaches the blocking ceramic including a metal blocking layer sandwiched between a pair of ceramic layers, the metal blocking layer adjoining the pair of ceramic layers (Multilayered ceramic circuit substrates contain patterned metal layers which act as electrical conductors sandwiched between ceramic layers which act as electrical insulators. See, for example, Col. 1 lines 25-42). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the circuit board of WEN into Kroemer because having such circuit board structure would help create a more reliable circuit board that withstands high temperatures without showing sign of cracking.  

In regards to claim 17, Kroemer as modified above discloses that the metal blocking layer includes a top face adjoining one of the pair of ceramic layers across all of the top face; and the metal blocking layer includes a bottom face adjoining the other of the pair of ceramic layers across all of the bottom face (a ceramic composite structure formed by the method of the present invention is useful as a substrate on which a semiconductor chip is mounted to provide electrical connection of device and circuit elements on such semiconductor chip to a support structure, such as a printed circuit board to which the substrate is electrically connected. The ceramic substrate can be a multichip substrate. See, for example, Col. 9 lines 30-39, and Multilayered ceramic circuit substrates contain patterned metal layers which act as electrical conductors sandwiched between ceramic layers which act as electrical insulators. See, for example, Col. 1 lines 25-42, WEN)
In regards to claims 18 and 19, Kroemer as modified above discloses the pair of ceramic layers adjoin each other in a co-fired bond (; and the pair of ceramic layers adjoin each other at four outer corners (On the surface of the green sheet is deposited a pattern of a metal-based conductor forming composition which includes a metal paste binder, for example ethylcellulose. A second green sheet is superimposed on the first sheet to sandwich the conductor pattern therebetween. The sheets are laminated together. A multilayered ceramic structure is formed by laminating green sheets alternately with patterns of metal-based paste between green sheets. Metal patterns separated by glass sheets are connected by through-holes or vias in the green sheets which are filled with the copper-based paste. For a ceramic structure for use as a semiconductor chip substrate, the metal pattern is extended to at least one surface of the composite structure. See, for example, Col. 10 line 48 thru col. 11 line 5, WEN). 


                                     Allowable Subject Matter

Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.

Claims 1 and 9 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

In regards to claims 1 and 9, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular the prior art of record does not teach the bottom face of the cap affixed to the raised structure of the support, forming a cavity between the cap and the base of the support on the non-planar side of the support.
 
Claims 2-8 and 10-14 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
	                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893